DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ arguments filed 2/4/2022 amended claims 1, 3, 5 and 7 and added new claims 9-12.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Mitsuoka from the office action mailed 11/8/2021; therefore this rejection is withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., International Publication No. WO/2017/038933 (hereinafter referred to as Nakamura – for citation purposes USPG-PUB No. 2018/0187134) in view of Mitsuoka et al., International Publication No. WO/2017/122801 (hereinafter referred to as Mitsuoka – for citation purposes USPG-PUB No. 2018/0319726 is being used).  
Regarding claims 1-10, Nakamura discloses a solvent composition comprising a hydrochlorofluoroolefin (HFCO), such as, 80-100 mass% of the solvent of 1-chloro-3,3,3-trifluoro-1-propene (as recited in claims 1, 3 and 9) (see Abstract and Examples and see Claims 1-5 of Nakamura), also included in the composition is a solvent, such as, up to 1 mass% of 1,1,1,2,2,3,3,4,4,5,5,6,6,-tridecafluorohexane (as recited in claims 1-2 and 10) (see Abstract and Para. [0055] and see Claims 1-5 of Nakamura), and also added is a lubricating agent, such as a perfluoropolyether oil (Para. [0098]).  
Nakamura further discloses a method of forming a coating film including dissolving a nonvolatile substance in the solvent composition, coating an obtained composition of a nonvolatile substance on an article to be coated, and evaporating the solvent composition at room temperature, to form a coating film having the nonvolatile substance as a main component (as recited in claims 7-8) (Para. [0023], [0026] and [0099]-[0107]).      
Nakamura discloses all the limitations discussed above but does not explicitly disclose the fluorinated ether compound recited in claim 1.  
.      

Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Yamane et al., US Patent Application Publication No. 2016/0137878 (hereinafter referred to as Yamane).  
Regarding claims 1-10, Nakamura discloses a solvent composition comprising a hydrochlorofluoroolefin (HFCO), such as, 80-100 mass% of the solvent of 1-chloro-3,3,3-trifluoro-1-propene (as recited in claims 1, 3 and 9) (see Abstract and Examples and see Claims 1-5 of Nakamura), also included in the composition is a solvent, such as, up to 1 mass% of 1,1,1,2,2,3,3,4,4,5,5,6,6,-tridecafluorohexane (as recited in claims 1-2 and 10) (see Abstract and Para. [0055] and see Claims 1-5 of Nakamura), and also added is a lubricating agent, such as a perfluoropolyether oil (Para. [0098]).  
Nakamura further discloses a method of forming a coating film including dissolving a nonvolatile substance in the solvent composition, coating an obtained 
Nakamura discloses all the limitations discussed above but does not explicitly disclose the fluorinated ether compound recited in claim 1.  
	Yamane discloses a water/oil repellent treatment agent which includes a specific polymer-modified silane having a fluorooxyalkylene structure on the main chain and a hydrolyzable group at the end of the molecular chain, and/or a partial (co)hydrolyzate/condensate thereof, has a percent weight loss following one hour of exposure at 250° C of 10% or less. The treatment forms a layer having excellent water and oil repellency, scuff resistance and mold release properties even when heated to 250° C or more to which is added 0.1 to 50 wt% of Fomblin M30 (reads on claims 1, 4-6 and 11) (Para. [0080]-[0081]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the fluoropolymer of Yamane in the composition of Nakamura as it is a simple substitution of one known element for another in order to obtain predictable results which include enhanced abrasion resistance (Para. [0081] of Yamane).  

	Regarding claim 12, see discussion above.  

Response to Arguments
Applicants’ arguments filed 2/4/2022 regarding claims 1-12 have been fully considered and are moot as the rejection from the previous office action has been withdrawn as discussed above.  
It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771